Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/24/2020 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of  11/24/2020 be considered. 

Claim status
       In the reply filed 11/24/2020, Applicant has amended Claims 8 and 30, and added new claims, Claims 35-36.  
	Claims 8, 21-24, 30-36 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2012, 11/24/2020, 11/25/2020, and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner. 

New Claim Objections
 	Claims 8 and 30 are objected to because of the following informalities: 
where a claim sets forth a plurality of elements or steps, [to wit, elements of hierarchical organization] each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	For example:
	(2) identifying a tissue piece…
		(a) an epithelial duct-forming pattern…
		(b) an invasive EMT…
		(c) including a stroma derived from the human…
	
Claims 21 and 31 are objected to because of the following informalities: 
Instant claims recite the phrase “cluster of tumor cells”, which is not grammatically correct in the context of these Markush claims. For example: the gerund form of the phrase such as “clustering of tumor cells” would be acceptable.

Appropriate correction is required. 


New Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement

Claims 8, 21-24, 30-36 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of anticancer drug target discovery comprising a mouse model of human colon cancer comprising NOG established cell line PLR215 that forms tumor tissue that mimics an invasive area of hierarchical organization as claimed, does not reasonably provide enablement for any non-human animal models of human colon cancer comprising any NOG established human colon cancer cell line.  The specification does not enable any person skilled in 
SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of non-human animal models of human colon cancer.  As discussed supra, the specification fails to describe the genus of said animal models and would require undue experimentation to discover these.  The specification only discloses and provides guidance for a single mouse model that comprises NOG established cell line PR215.  
Independent claims 8 and 30 encompass anticancer drug target discovery methods comprising a genus of non-human animal models of human colon cancer comprising NOG established cell lines that form tumor tissue that mimics an invasive area of hierarchical organization, while the specification only discloses a fixed number of species of said non-human animal models.  
	Dependent claims 21 and 31 encompass a genus of non-human animal models that further comprise NOG established tumors that exhibit morphologies selected from budding, clustering of cells, singles cells or reconstruction of tubules.
	Dependent claims 22 and 32 encompass a genus of non-human animal models that further comprise NOG established tumors that exhibit a loss of E-cadherin expression.
	Dependent claims 23 and 33 encompass a genus of non-human animal models that further comprise NOG established tumors that exhibit fibronectin expression.
	Dependent claims 24 and 34-36 encompass a genus of non-human animal models that further comprise NOG established tumors that exhibit cancer stem cells.

	The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use 
ACTUAL REDUCTION TO PRACTICE
The specification provides a single working example for preparing a mouse model of human colon cancer comprising NOG established cell line PLR215 that mimics the invasive area of hierarchical organization as claimed, which includes a stroma derived from the human colon cancer tissue. Specifically, Figure 11 from Example 6 of Applicant’s disclosure demonstrates that in a mouse model of human colon cancer comprising the NOG established cell line PLR215, is there the presence of human derived stromal cells (i.e., fibroblasts) in the invasive area of the subcutaneously implanted cell line (p. 14, line 15, pgs, 40-41). However, it must be noted that the PLR215 cell line is not described in the specification, drawing, or claims as to its species, source, or cell type, beyond that is was a “NOG-established cancer cell line”.
The absence of working examples directed to preparing non-human animals comprising a NOG established human colon cancer cell line that mimics the invasive area of hierarchical organization including a stroma derived from the human colon cancer tissue necessitates further experimentation.  Therefore, the specification does not provide sufficient guidance on how to practice the invention as broadly as claimed.
In regard to claims 21 and 31 encompassing a genus of a genus of non-human animal models that further comprise NOG established tumors that exhibit morphologies selected from budding, clustering of cells, singles cells or reconstruction of tubules, as stated supra, Applicant discloses a single NOG established tumor cell line that exhibit human stromal cells. 
In regard to dependent claims 22 and 32 encompassing a genus of non-human animal models that further comprise NOG established tumors that exhibit a loss of E-cadherin expression, as stated supra, Applicant discloses a single NOG established tumor cell line that exhibit human stromal cells.
In regard to dependent claims 23 and 33 encompassing a genus of non-human animal models that further comprise NOG established tumors that exhibit fibronectin expression, as stated supra, Applicant discloses a single NOG established tumor cell line that exhibit human stromal cells.
In regard to dependent claims 24 and 34-36 encompassing a genus of non-human animal models that further comprise NOG established tumors that exhibit cancer stem cells, as stated supra, Applicant discloses a single NOG established tumor cell line that exhibit human stromal cells.
	     STATE OF THE ART & QUANTITY OF EXPERIMENTATION
As stated supra, Applicant provides a single example of non-human animal models that further comprise NOG established tumors that exhibit stroma derived from the human colon cancer. Furthermore, the state of the art teaches that to make and use such a non-human animal model was not a highly successful technique or has highly variable results. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in making and using the genus of non-human animals of the instant invention. 
Specifically, instant disclosure on p. 19, 3rd para., states that the animal models comprising NOG established cancer cell lines of the present invention can be prepared according to the method of Fujii et al., (Path Int, 2008, 58:559-567, see IDS of 12/10/2012). Fujii reduces to practice a method of making and characterizing a non-Large intestine, p. 563, Figs. 1& 2).  Although, Fujii teaches that the pieces of human colon tissues are very similar to the original surgical specimens (p. 563, 1st para. Fig. 1, p. 566, last para.), they explicitly teach that these NOG-established cells lines “had marked or complete stromal loss” (p. 563, 2nd para.), and in general “little or no positive reaction for HLA-ABC was observed in the fibroblasts and vascular endothelium of engrafted tissue” (p. 563, 3rd para., see also Fig. 5). Fujii goes on to explain the loss of human stromal components were due to the replacement by the mouse host cells, and that the ability of the NOG mouse “to provide the stroma may be the key factor for the continued growth of the tumor.” Thus, the prior art method of making a mouse model of human colon cancer comprising serially transplanting NOG-established human colon cancer cell lines, which is cited by Applicant’s disclosure as the method to follow, does NOT predictably demonstrate that animal model will comprise tumors that exhibit stroma derived from the human colon cancer tissue.
	Similarly, the prior art of Sanz et al. (Lab Inv., 2009, 89:91-97), demonstrates that in a mouse model of human colon cancer xenografts, that the loss of human stromal tumor cells and the recruitment of murine stromal cells appears to be an early event in the transplant process (p. 96, Discussion, 3rd & 4th para.)
Furthermore, in regard to the subpopulations of human colon cancer cells to be used, such as cancer stem cells as per dependent claims 24 and 34, the prior art of Vermeulen et al., (PNAS, 2008, 105:13427-13432, see IDS filed 6/09/2014) demonstrates that in a mouse model of human colon cancer stem cell xenografts that 
Since the prior art at the effective filing date of the present application did not provide guidance for making and using non-human animal models that further comprise NOG established tumors that exhibit stroma derived from the human colon cancer, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 

In conclusion, since the art teaches that success of said method is prone to influence by multiple factors, and is highly unpredictable with respect to whether a NOG established human colon cancer cell line with exhibit the claimed characteristics of hierarchical organization, and the specification does not provide ample guidance with respect to achieving the unexpected results, one would be burdened with undue experimentation to use the claimed invention beyond the scope of an anticancer drug target discovery method comprising a mouse model of human colon cancer comprising NOG established cell line PLR215.
	
	
Written Description

Claims 8, 21-24, 30-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 8 and 30 encompass anticancer drug target discovery methods comprising a genus of non-human animal models of human colon cancer comprising NOG established cell lines that form tumor tissue that mimics an invasive area of hierarchical organization.

ACTUAL REDUCTION TO PRACTICE
In regard to claims 8 and 30 encompassing a genus of non-human animal models of human colon cancer comprising NOG established cell lines that mimic the invasive area of hierarchical organization as claimed, the specification provides a single working example for preparing a mouse model of human colon cancer comprising NOG established cell line PLR215 that mimics the invasive area of hierarchical organization as claimed, which includes a stroma derived from the human colon cancer tissue. Specifically, Figure 11 from Example 6 of Applicant’s disclosure demonstrates that in a mouse model of human colon cancer comprising the NOG established cell line PLR215, is there the presence of human derived stromal cells (i.e., fibroblasts) in the invasive area of the subcutaneously implanted cell line (p. 14, line 15, pgs, 40-41). However, it must be noted that the PLR215 cell line is not described in the specification, drawing, or claims as to its species, source, or cell type, beyond that is was a “NOG-established cancer cell line”.
DISCLOSURE OF STRUCTURE
The applicant has disclosed a single mouse model of human colon cancer comprising NOG established cell line PLR215 that mimics the invasive area of hierarchical organization including human stroma derived from the human colon cancer tissue. However, neither the specification nor the art indicate a relationship between the 
In regard to art directed to non-human animal models of human colon cancer comprising NOG established cell lines that mimic the invasive area of hierarchical organization as claimed, instant disclosure on p. 19, 3rd para., states that the animal models comprising NOG established cancer cell lines of the present invention can be prepared according to the method of Fujii et al., (Path Int, 2008, 58:559-567, see IDS of 12/10/2012). Fujii reduces to practice a method of making and characterizing a non-mouse model of human colon cancer comprising serially transplanting NOG-established human colon cancer cell lines into NOG mouse hosts (p. 560, Methods, Engraftment studies, see also Tables 1-3, Large intestine, p. 563, Figs. 1& 2).  Although, Fujii teaches that the pieces of human colon tissues are very similar to the original surgical specimens (p. 563, 1st para. Fig. 1, p. 566, last para.), they explicitly teach that these NOG-established cells lines “had marked or complete stromal loss” (p. 563, 2nd para.), and in general “little or no positive reaction for HLA-ABC was observed in the fibroblasts and vascular endothelium of engrafted tissue” (p. 563, 3rd para., see also Fig. 5). Fujii goes on to explain the loss of human stromal components were due to the replacement by the mouse host cells, and that the ability of the NOG mouse “to provide the stroma may be the key factor for the continued growth of the tumor.” Thus, the prior art method of making a mouse model of human colon cancer comprising serially transplanting NOG-established human colon cancer cell lines, which is cited by Applicant’s disclosure as the method to follow, does NOT predictably describe an animal model that comprises tumors that exhibit stroma derived from the human colon cancer tissue.
rd & 4th para.)
Furthermore, in regard to the subpopulations of human colon cancer cells to be used, such as cancer stem cells as per dependent claims 24 and 34, the prior art of Vermeulen et al., (PNAS, 2008, 105:13427-13432, see IDS filed 6/09/2014) demonstrates that in a mouse model of human colon cancer stem cell xenografts that can exhibit some forms of hierarchical organization in the host animal, do NOT exhibit hierarchical organization comprising human stroma (Abstract, p. 13428, Results, last para.). 
Thus, the making and use of the genus of non-human animal models of human colon cancer comprising NOG established cell lines that mimic the invasive area of hierarchical organization as claimed is not a highly successful technique or would have highly variable results in exhibiting stroma derived from the human colon cancer tissue. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in making and using a non-human animal models of human colon cancer comprising NOG established cell lines that mimic the invasive area of hierarchical organization as claimed. Thus, the examiner concludes that the specification does not reasonably convey to a skilled artisan that the inventor has possession of the claimed subject matter at the time of the invention beyond the mouse model of human colon cancer comprising the NOG established cell line PLR215.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS

CONCLUSION
Hence, based on the new written description guidelines, the Examiner concludes that the Applicant was not in possession of the claimed genus of non-human animal models of human colon cancer comprising NOG established cell lines that form tumor tissue that mimics an invasive area of hierarchical organization as claimed. The Examiner concludes there is limited description of the structure-function relationship between the claimed NOG established cell lines and their ability to form tumor tissue that mimics an invasive area of hierarchical organization including stroma derived from the human colon cancer tissue, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the non-human animal models of human colon cancer comprising NOG established cell lines encompassed by the claimed genus.


New Claim Rejections - 35 USC § 112 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21-24, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

First, Claims 8 and 30 recite the limitation that a tissue piece is to be identified that exhibits a tissue structure “characteristically seen” in an invasive area, which is a subjective term. 
The phrase “characteristically seen” makes instant claim indefinite because it a subjective term that is synonymous with terms such as “typically”, “normally”, or “often”.  A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the phrase “characteristically seen” is a subjective phrase which renders the claim indefinite because it requires a user-dependent knowledge of qualities that are not entirely defined by claim, and the specification does not provide a standard for some standard for measuring the scope of the phrase, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, claims 21 and 31 are rejected for the phrase “characteristic morphologies” for reasons set for supra.
Applicant is reminded that a claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
Dependent claims 22-24, and 32-36 are included in the basis of this rejection because they do no further define the scope of “characteristically seen” or “characteristic morphologies” in the rejected claims.

Second, Claims 8 and 30 recite the limitation that a tissue piece is to be identified that exhibits a tissue structure that is either “well-differentiated”, “moderately-differentiated” or “poorly-differentiated”, respectively, which are relative terms. 
A claim may be rendered indefinite by reference to term of an object that is variable (see MPEP 2173.05(b), II). Specifically, the phrases “well-differentiated”, “moderately-differentiated” or “poorly-differentiated” are relative terms which renders the claim indefinite.  Note that although the specification does indicate that there are some characteristic features correlated with each cell line after 5-FU administration (p. 42, Table 2), there is no special definition nor clear indication apriori to the artisan how to objectively and reliably distinguish “poorly”, “moderately” from “well” differentiated tissues. Thus, the phrases are not defined by the claims, the specification does not 
Dependent claims 21-24, and 31-36 are included in the basis of this rejection because they do no further define the scope of “moderately-differentiated” or “poorly-differentiated” in the rejected claims.

Third, claims 22 and 32 recites the limitation "detecting a lack of E-cadherin expression at a contact surface of cells with the stroma cells in the invasive area” in regard to claims 8 and 30 respectively.  There is insufficient antecedent basis for this limitation in the claim because it not clear which cells are to have E-cadherin expression detected. In other words, the independent claims only establish that there are human stromal cells in the invasive area, but are silent to a contact surface and where the cells of instant claims 22 and 32 refer to E-cadherin cells that contacting human colon tumor cells or contacting host cells of the non-human animal. 
Appropriate correction is required. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 8, and 21-24 under 35 U.S.C. 103(a) as being unpatentable over Fujii et al., (Path Int, 2008, 58:559-567, see IDS of 12/10/12), in view of in view of Chen et al., (J Mol Histol, 2008, 39:283-294, prior art of record), Corbett et al., (Cancer Res., 1975, 35:2434-2439), and Haley et al., (US2009/0226396, now US Patent 7,951,549, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 8 to limit the tissue piece of step 2 to one that includes stroma derived from the 

The prior rejection of Claims 30-34 under 35 U.S.C. 103(a) as being unpatentable over Fujii et al., (Path Int, 2008, 58:559-567, see IDS of 12/10/12), in view of Chen et al., (J Mol Histol, 2008, 39:283-294, prior art of record), Corbett et al., (Cancer Res., 1975, 35:2434-2439) and Haley et al., (US2009/0226396, now US Patent 7,951,549, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 8 to limit the tissue piece of step 2 to one that includes stroma derived from the human colon cancer tissue.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8 and 22 stand provisionally rejected on the ground of nonstatutory double patenting over claims 22, and 44-47 of copending Application No. 13/878,181, allowed 1/12/2021.  This is a provisional double patenting rejection since the conflicting claims have been allowed but not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of identifying a drug target of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The differences between the cited application claims and the instant claims are the following. First, the cited application claims are much more specific with respect the passage nd para., see also Figs. 35 & 37 of cited application), and were negative for mouse MHC (p. 9, 2nd para.), thereby indicating the presence of human stroma. Thus, these differences appear to be a natural consequence of the cited method step with the particular colon cancer cell lines used (e.g., PLR123, PLR59, and PLR325) of cited method. Third, cited application claims do not recite that the drug is an anti-cancer drug. Nevertheless, since both methods are directed to using mouse xenotransplant models of human colon cancer, it would be obvious that the identified drug target would be an anti-cancer target.
 Since the instant application claims are made obvious by cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed 11/30/2020 are acknowledged and ask that instant rejection be held in abeyance.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633